Citation Nr: 1047884	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of erectile dysfunction, currently noncompensable.

2.  Entitlement to a higher rating of special monthly 
compensation (SMC), on the basis of loss of use of a creative 
organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from December 1979 to 
April 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran subsequently relocated, and original jurisdiction 
over the claims file was transferred to the RO in Oakland, 
California.

The Veteran failed to report for a Board hearing at the RO which 
was scheduled to be conducted in March 2010.  To the Board's 
knowledge, the Veteran has offered no explanation as to why he 
was unable to appear and he has since made no request for another 
hearing.  Accordingly, the Board will proceed to a decision on 
this appeal as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2010).  


FINDINGS OF FACT

1.  The service-connected erectile dysfunction is not manifested 
by penile deformity.

2.  The Veteran is in receipt of the maximum schedular rate for 
SMC on the basis of loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.31, 4.115b, Diagnostic Code 7522 
(2010).

2.  The claim seeking a higher rate of SMC on the basis of loss 
of use of a creative organ lacks legal merit.  38 U.S.C.A. §§ 
1114(k), 1155 (West 2002 & Supp. 2009), 38 C.F.R. § 3.350(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The claim for a higher initial rating for erectile dysfunction 
arises from the Veteran's disagreement with the initial rating 
assigned after the grant of service connection.  The courts have 
held, and VA's General Counsel has agreed, that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim 
has been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 
(2003).  

The United States Court of Appeals for Veterans Claims (CAVC) has 
elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).  Where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of such 
error in this case.

Regarding the claim seeking a higher rating of SMC on the basis 
of loss of use of a creative organ, the VCAA need not be 
considered because the issue presented is solely one of statutory 
interpretation and/or the claim is barred as a matter of law.  
See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  
See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required 
when, as a matter of law, entitlement to the benefit claimed 
cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain 
from or discontinue assistance with regard to a claim requesting 
a benefit to which the claimant is not entitled as a matter of 
law).  This is such a case.  As discussed below, the Veteran is 
receiving the maximum rate available for loss of use of a 
creative organ, and resolution of the claim is wholly dependent 
on interpretation of the applicable laws and regulations.  The 
VCAA is therefore inapplicable and need not be considered with 
regard to that claim.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
see also VAOPGCPREC 5-2004 (June 23, 2004).

II.  Analysis

Rating Claim

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's erectile dysfunction is rated noncompensable under 
the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7522.

Diagnostic Code 7522 provides that deformity of the penis with 
loss of erectile power is rated 20 percent disabling, and the 
adjudicator is to review for entitlement to special monthly 
compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In 
every instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are not 
met.  38 C.F.R. § 4.31.

The Veteran has erectile dysfunction secondary to service-
connected hypertension medication.  The question here is whether 
the Veteran is entitled to a 20 percent evaluation under 
Diagnostic Code 7522, which entails both loss of erectile power 
and deformity of the penis.

The evidence reveals no deformity of the penis.  Indeed, the 
Veteran does not contend and has not asserted that his penis is 
deformed in any way.  Letters from the Veteran and his wife refer 
only to loss of erectile power, and do not suggest any penile 
deformity.  A VA examination was conducted in May 2006.  At that 
time, the Veteran reported that the Veteran used to have a very 
active sexual life, but developed erectile dysfunction as a 
result of adding Felodipine and Hydrochlorothiazide in January 
2006.  The Veteran reported that he had no erectile dysfunction 
prior to this.  

Thus, one of the criteria for a 20 percent rating has not been 
met.  The Board acknowledges that, it is not expected, especially 
with the more fully described grades of disabilities, that all 
cases will show all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of rating 
with impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2010).  The Board has considered whether the 
Veteran's disability picture more closely approximates the 
criteria for the higher rating, even though one of the criteria 
is not met.  See 38 C.F.R. § 4.7.  However, in this case, the 
criteria include the conjunctive "with."  Use of the 
conjunctive in a statutory or regulatory provision means that all 
of the conditions listed in the provision must be met.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991); compare Johnson 
v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to be 
assigned].  

The Veteran has been granted benefits for loss of use of creative 
organ based on findings in the examination.  The criteria for a 
20 percent evaluation under Diagnostic Code 7522 contemplate both 
loss of erectile power and deformity of the penis.  Here, there 
is no evidence of deformity of the penis, and it cannot be said 
that the criteria for a 20 percent rating are more nearly 
approximated than those for a noncompensable rating.  As the 
Veteran does not meet the minimal criteria for a compensable 
evaluation under this provision, a noncompensable evaluation is 
assigned.  38 C.F.R. § 4.31.

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time an 
initial disability rating is assigned).  In Hart v. Mansfield, 
the CAVC extended entitlement to staged ratings to claims for 
increased disability ratings where "the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  21 Vet. 
App. 505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.  Significantly, 
the criteria for a compensable rating have not been met during 
any period under review.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on clinical 
evaluation.  Significantly, the criteria include higher ratings 
where symptomatology of the appropriate degree is demonstrated.  
The fact that the Veteran's symptomatology is not of the degree 
necessary for a compensable rating does not reflect inadequacy of 
the rating schedule.  

SMC Claim

The Veteran was granted service connection for erectile 
dysfunction in July 2006.  A noncompensable disability rating for 
erectile dysfunction, as well as entitlement to SMC based upon 
the loss of use of a creative organ, were granted at that time. 

SMC is a special statutory award granted in addition to awards 
based on the schedular evaluations provided by the diagnostic 
codes in VA's Rating Schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing allowance, 
are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. 
§§ 3.350 and 3.352.

SMC is payable at a specified rate if the Veteran, as the result 
of service-connected disability, has suffered the anatomical loss 
or loss of use of one or more creative organs.  38 U.S.C.A. § 
1114(k), 38 C.F.R. § 3.350(a).  The rate of SMC compensation 
shall be $96.00 per month, adjusted annually, for each such loss, 
independent of any other awarded compensation.  38 U.S.C.A. § 
1114(k).  

The Veteran is currently in receipt of SMC for loss of use of a 
creative organ based upon the grant of service connection for 
erectile dysfunction.  The statute and applicable regulation do 
not provide for a higher rate of SMC for loss of use of a 
creative organ.  38 U.S.C.A. § 1114(k).  SMC rates are determined 
by statute and are not subject to the Board's discretion and the 
Board is specifically prohibited from granting benefits that are 
not authorized by law.  See 38 U.S.C.A. § 7104(c); McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (relying on OPM v. Richmond, 496 
U.S. 414, 424 (1990)).  As the disposition of this case is based 
on law and not the facts of this case, the claim must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

A compensable initial disability rating for erectile dysfunction 
is denied.

A higher rate of special monthly compensation on the basis of 
loss of use of a creative organ is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


